Citation Nr: 0735592	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran was a member of the Air Force Reserves between 
January 1983 to January 2003, with multiple periods of active 
duty for training (ACDUTRA) including one in January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied service connection for 
a heart disorder.

In November 2006, the veteran testified by video conference 
at a hearing held before the undersigned Acting Veterans Law 
Judge.  

In December 2006, the veteran submitted additional evidence 
accompanied by a waiver of RO consideration, which will be 
considered by the Board in adjudicating his appeal.  

In August 2007, the Board requested a medical opinion from an 
independent medical expert (IME) in accordance with 
38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(d) 
(2007).  In September 2007, the Board received a copy of the 
requested expert medical opinion.  Because the medical 
opinion is positive and supports the veteran's claim of 
service connection for atrial flutter with sick sinus 
syndrome, for which the Board grants service connection, the 
Board will adjudicate his claim without further delay because 
the veteran is not prejudiced.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Cf. 38 C.F.R. § 20.903 (2007).


FINDING OF FACT

With resolution of reasonable doubt in the veteran's favor, 
the medical evidence shows that his atrial flutter with sick 
sinus syndrome had its onset during service.



CONCLUSION OF LAW

Atrial flutter with sick sinus syndrome was incurred in 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
atrial flutter with sick sinus syndrome.  This represents a 
complete grant of the benefit sought on appeal.  Thus, a 
discussion of VA's duties to notify and assist is 
unnecessary.

In his statements and testimony, the veteran, who served as a 
physician in the Air Force Reserves from January 1983 to 
January 2003, contends that he has a heart condition that is 
related to the symptoms he experienced while on active duty 
for training.  On this basis, he maintains that service 
connection is warranted.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes active duty, 
any period of ACDUTA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In September 1999, while at home (i.e., not during a period 
of ACDUTRA), the veteran developed a rapid heart beat and was 
diagnosed as having "new-onset of rapid atrial 
fibrillation."  His "lone atrial fibrillation" was 
subsequently controlled by medications, including diltiazem.

A September 2002 VA examination report reflects that the 
veteran stated that he maintained an aggressive physical 
fitness program to stay physically fit.  The examiner noted 
the veteran's history of having been diagnosed as having 
"[l]one atrial fibrillation/flutter, onset 09/99."  The 
examiner observed that the condition was initially manifested 
by palpitations and dyspnea.  The veteran was placed on 
diltiazem and instructed to take aspirin.  Following physical 
examination, the examiner diagnosed lone atrial 
fibrillation/flutter.  With regard to residuals, he stated 
that the veteran had recurrence with withdrawal of diltiazem, 
and otherwise maintained sinus rhythm by history.

While on a period of ACDUTRA in January 2003, the veteran 
experienced a recurrence of tachycardia and dyspnea and was 
found to be in sustained atrial flutter.  In a January 2003 
operative report, Dr. Stuart L. Blum indicated that the 
veteran underwent electrical cardioversion of the heart and 
diagnosed him as having atrial fibrillation and flutter; and 
primarily successful cardioversion to sinus rhythm.

The veteran was afforded a formal VA heart examination in 
April 2005.  After discussing the veteran's pertinent 
history, including noting that he had recently been diagnosed 
as having sick sinus syndrome, and conducting a physical 
examination, the examiner diagnosed him as having:  (1) 
Recurrent supraventricular tachycardia (atrial fibrillation 
and atrial flutter), status post radio frequency ablation; 
(2) Cardiac conduction system disease, sinus node 
dysfunction, interventricular conduction defect and left 
anterior fascicular block; (3) Tachycardia, bradycardia 
syndrome; and (4) New York Heart Association functional class 
II, maximum METs level of 11.4.  Subsequent to offering these 
impressions, the examiner opined that the veteran's current 
heart conditions were all manifestations of underlying 
cardiac conduction system disease.  The physician further 
stated that the lone atrial fibrillation and sinus 
bradycardia experienced during this time period, including 
his service period, were all manifestations of the same 
process.  The examiner added, 

Although the veteran experienced an acute 
exacerbation of his cardiac condition while on 
active duty in January 2003 I am unable to identify 
any specific aggravating factor associated with his 
military service.  Rather, the episode of atrial 
fibrillation and flutter that occurred in January 
2003 represents a not unexpected progression of his 
cardiac conduction system disease.

In a November 2006 report, a VA physician, who indicated that 
he was a cardiologist and electrophysiologist, stated, 
"After reviewing the history and medical records of [the 
veteran], it is my opinion that sustained Atrial Flutter was 
documented on January 13-16, 2003."  He added that 
electrical conversion was accomplished while he was on active 
duty on January 16, 2003, since medical or spontaneous 
conversion had not occurred by that time.  The physician 
reported that the veteran's previously experienced lone 
atrial fibrillation might be related to left atrial foci 
including depolarizations in the sleeves of the left atrial 
tissue extending into the pulmonary veins on the left side of 
the heart.  The physician added, however, that these two 
problems could occur separately and were not necessarily 
related.

In a November 2006 report, Dr. Jeffrey H. Neuhauser, a 
private cardiac electrophysiologist, indicated that he had 
treated the veteran since late 1999, when he was diagnosed as 
having lone atrial fibrillation.  He stated that the veteran 
did well until January 2003, when he suffered a prolonged 
spell of Atrial Flutter.  Dr. Neuhauser reported that the 
spell persisted for several days and did not respond 
favorably to diltiazem and digoxin.  He indicated that, at 
that time, the veteran had low blood pressure and complained 
of having fatigue and lightheadedness on standing.  The 
physician added that after several days the veteran was 
treated with electrocardioversion, which returned him to 
sinus rhythm.  Dr. Neuhauser stated that at that time he 
diagnosed the veteran as having sick sinus syndrome.  The 
physician commented,

Since Atrial Fibrillation frequently had its origin 
in the Left Atrium near the entrance of the 
Pulmonary Veins and sustained Atrial Flutter is 
generally considered a reentry problem in the Right 
Atrium, it is as likely as not that the two cardiac 
rhythm problems experienced by [the veteran] are 
separate issues with different origins in the 
heart.

As noted in the introduction, in August 2007 the Board 
determined that additional medical expertise was necessary to 
resolve the conflicting opinions of record and requested an 
IME opinion.  In September 2007, R.S.D., a cardiologist and 
an Assistant Professor of Medicine at Loyola University 
Medical Center, responded to the Board's request for an 
expert medical opinion.  

At the outset of his report, R.S.D. indicated that he had 
extensively reviewed the veteran's past medical history.  The 
medical expert stated that the heart disorder that the 
veteran initially had in 1999 appeared to be atrial 
fibrillation and that several reports of "lone atrial 
fibrillation" were made.  The physician noted that atrial 
fibrillation and atrial flutter were distinct arrhythmias, 
although they could occur in the same patient.  Referring to 
Dr. Neuhauser's November 2006 report, the medical expert 
agreed with the private cardiologist that the two rhythm 
disturbances might be separate entities with different 
origins in the heart, and stated, "Thus, the patient can be 
diagnosed with atrial flutter as well as a separate diagnosis 
of atrial fibrillation."  The specialist added that with 
treatment of either disorder, a patient can develop sick 
sinus syndrome or tachybrady syndrome, which can be difficult 
to manage without pacemaker implantation.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Here, the Board is presented with conflicting medical 
evidence.  The April 2005 VA examiner opined that the 
veteran's atrial flutter and his subsequent development of 
sick sinus syndrome was not an unexpected progression of his 
prior atrial fibrillation.  This medical evidence weighs 
against the claim.  

The Board, however, finds that the opinions offered by the 
November 2006 VA physician, the November 2006 report prepared 
by Dr. Neuhauser, the September 2007 IME opinion, as well as 
the veteran's statement (as a physician), support the claim.  
The Board finds particularly probative the September 2007 
IME, which was prepared by a medical expert who alone 
reviewed the veteran's two-volume claims folder, including 
all of the medical opinions discussed above.  The Board finds 
that the positive medical opinions place this case at least 
in equipoise, and thus supports service connection for atrial 
flutter with sick sinus syndrome is warranted because the 
veteran's atrial flutter, which initially became manifest 
while he was on ACDUTRA in January 2003, led to his 
development of sick sinus syndrome.  




ORDER

Service connection for atrial flutter with sick sinus 
syndrome is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


